Case: 1:19-cv-01711 Document #: 77 Filed: 12/20/19 Page 1 of 3 PagelD #:905
Case 1-19-cv-01711 Document 74-2 Filed in ILND on 12/19/2019 Page 1 of3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

U.S. SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff, Case No. 1:19-cv-01711
Vv. Honorable Thomas M. Durkin

Magistrate Judge Susan E. Cox
RIVER NORTH EQUITY, ET AL.,

Defendants.

 

 

JUDGMENT AS TO DEFENDANT NANOTECH ENTERTAINMENT, INC.

The Securities and Exchange Commission having filed a Complaint and Defendant
NanoTech Entertianment, Inc. (“Defendant”) having entered a general appearance; consented to
the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry
of this Judgment without admitting or denying the allegations of the Complaint (except as to
jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal
from this Judgment:

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.
§ 77e] by, directly or indirectly, in the absence of any applicable exemption:

(a) Unless a registration statement is in effect as to a security, making use of any

means or instruments of transportation or communication in interstate commerce

or of the mails to sell such security through the use or medium of any prospectus
Case: 1:19-cv-01711 Document #: 77 Filed: 12/20/19 Page 2 of 3 PagelD #:906
Case 1-19-cv-01711 Document 74-2 Filed in ILND on 12/19/2019 Page 2of3

or otherwise;

(b) Unless a registration statement is in effect as to a security, carrying or causing to
be carried through the mails or in interstate commerce, by any means or
instruments of transportation, any such security for the purpose of sale or for
delivery after sale; or

(c) Making use of any means or instruments of transportation or communication in
interstate commerce or of the mails to offer to sell or offer to buy through the use
or medium of any prospectus or otherwise any security, unless a registration
statement has been filed with the Commission as to such security, or while the
registration statement is the subject of a refusal order or stop order or (prior to the
effective date of the registration statement) any public proceeding or examination
under Section 8 of the Securities Act [15 U.S.C. § 77h].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Il.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.
Case: 1:19-cv-01711 Document #: 77 Filed: 12/20/19 Page 3 of 3 PagelD #:907
Case 1-19-cv-01711 Document 74-2 Filed in ILND on 12/19/2019 Page 3of3

III.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.
IV.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

Dated: a 2019 LAC. WV we [}-—

HONORABLE THOMAS M. DURKIN
UNITED STATES DISTRICT JUDGE

 
